SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForMay, 2017 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): SABESP announces 1Q17 results São Paulo, May 12, 2017 - Companhia de Saneamento Básico do Estado de São Paulo - SABESP (BM&FBovespa: SBSP3; NYSE: SBS), one of the largest water and sewage services providers in the world based on the number of costumers, announces today its 1Q17 results . The Company’s operating and financial information, except when indicated otherwise is presented in Brazilian Reais, in accordance with the Brazilian Corporate Law. All comparisons in this release, unless otherwise stated, refer to the same period of 2016 . SBSP3: R$ 30.98/share SBS: US$ 9.92 (ADR1 share) Total shares: 683,509,869 Market value: R$ 21.2 billion Closing quote: 05/12/2017 1. Financial highlights R$ million 1Q17 1Q16 Chg. (R$) % Gross operating revenue 3,029.3 2,570.6 458.7 17.8 Construction revenue 722.9 625.3 97.6 15.6 COFINS and PASEP taxes (193.4) (168.1) (25.3) 15.1 () Net operating revenue 3,558.8 3,027.8 531.0 17.5 Costs and expenses (1,832.0) (1,794.4) (37.6) 2.1 Construction costs (707.2) (612.4) (94.8) 15.5 Equity result 1.8 2.1 (0.3) (14.3) Other operating revenue (expenses), net 10.6 5.5 5.1 92.7 () Earnings before financial result, income tax and social contribution 1,032.0 628.6 403.4 64.2 Financial result 3.8 340.2 (336.4) (98.9) () Earnings before income tax and social contribution 1,035.8 968.8 67.0 6.9 Income tax and social contribution (340.0) (21.4) 6.3 () Net income 674.4 628.8 45.6 7.3 Earnings per share* (R$) 0.99 0.92 * Total shares 683,509,869 Adjusted EBITDA Reconciliation(Non-accounting measures) R$ million 1Q17 1Q16 Chg. (R$) % Net income 674.4 628.8 45.6 7.3 Income tax and social contribution 361.4 340.0 21.4 6.3 Financial result (3.8) (340.2) 336.4 (98.9) Other operating revenues (expenses), net (5.5) (5.1) 92.7 () Adjusted EBIT* 1,021.4 623.1 398.3 63.9 Depreciation and amortization 332.0 284.7 47.3 16.6 () Adjusted EBITDA ** 1,353.4 907.8 445.6 49.1 (%) Adjusted EBITDA margin 38.0 30.0 (*) Adjusted EBIT is net income before: (i) other operating revenues/expenses, net; (ii) financial result; and (iii) income tax and social contribution. (**) Adjusted EBITDA is net income before: (i) depreciation and amortization expenses; (ii) income tax and social contribution; (iii) financial result; and (iv) other operating revenues/expenses, net. In 1Q17, net operating revenue, including construction revenue, reached R$ 3,558.8 million; a 17.5% increase compared to the same period in 2016. Costs and expenses, including construction costs, totaled R$ 2,539.2 million, 5.5% higher than in 1Q16. Adjusted EBIT, in the amount of R$ 1,021.4 million, grew 63.9% from R$ 623.1 million recorded in 1Q16. Adjusted EBITDA, in the amount of R$ 1,353.4 million, increased 49.1% from R$ 907.8 million recorded in 1Q16 . The adjusted EBITDA margin was 38.0% in 1Q17 against 30.0% in 1Q16. Excluding construction revenues and construction costs, the adjusted EBITDA margin was 47.2% in 1Q17 (37.2% in 1Q16). In 1Q17 the Company recorded a net income of R$ 674.4 million, in comparison to a net income of R$ 628.8 million in 1T16. 2. Gross operating revenue Gross operating revenue from sanitation services, not including construction revenue, totaled R$ 3,029.3 million, an increase of R$ 458.7 million or 17.8%, when compared to the R$ 2,570.6 million recorded in 1Q16. The main factors that led to this variation were: · Tariff increase of 8.4% since May 2016; · Increase of 6.0% in the Company’s total billed volume (6.1% in water and 5.9% in sewage); and Page 2 of 11 · Bonus granted in 1Q16 amounting to R$ 153.8 million, within the Water Consumption Reduction Incentive Program ended in April 2016. The increase resulting from the above mentioned factors was partially offset by the suspension of the Contingency Tariff in April 2016, in the amount of R$ 160.6 million in 1Q16. 3. Construction revenue Construction revenue increased R$ 97.6 million or 15.6%, when compared to 1Q16. The variation was mainly due to higher investments in the municipalities served by the Company. 4. Billed volume The following tables show the water and sewage billed volume, on quarter-on-quarter basis, per customer category and region. WATER AND SEWAGE BILLED VOLUME PER CUSTOMER CATEGORY - million m 3 Water Sewage Water + Sewage Category 1Q17 1Q16 % 1Q17 1Q16 % 1Q17 1Q16 % Residential 398.9 380.4 4.9 338.1 320.3 5.6 737.0 700.7 5.2 Commercial 41.5 40.4 2.7 39.5 38.2 3.4 81.0 78.6 3.1 Industrial 7.8 7.7 1.3 9.3 9.5 (2.1) 17.1 17.2 (0.6) Public 9.9 9.5 4.2 8.7 8.4 3.6 18.6 17.9 3.9 Total retail 458.1 438.0 4.6 395.6 376.4 5.1 853.7 814.4 4.8 Wholesale 61.9 52.0 19.0 9.0 5.7 57.9 70.9 57.7 22.9 Total 520.0 490.0 6.1 404.6 382.1 5.9 924.6 872.1 6.0 WATER AND SEWAGE BILLED VOLUME PER REGION - million m 3 Water Sewage Water + Sewage Region 1Q17 1Q16 % 1Q17 1Q16 % 1Q17 1Q16 % Metropolitan 292.9 279.0 5.0 254.0 241.5 5.2 546.9 520.5 5.1 Regional (2) 165.2 159.0 3.9 141.6 134.9 5.0 306.8 293.9 4.4 Total retail 458.1 438.0 4.6 395.6 376.4 5.1 853.7 814.4 4.8 Wholesale 61.9 52.0 19.0 9.0 5.7 57.9 70.9 57.7 22.9 Total 520.0 490.0 6.1 404.6 382.1 5.9 924.6 872.1 6.0 (1) Unaudited (2) Including coastal and interior region (3) Reused water volume and non-domestic sewage are included in 5. Costs, administrative, selling and construction expenses In 1Q17, costs, administrative, selling and construction expenses, grew 5.5% (R$ 132.4 million). Excluding construction costs, total costs and expenses increased by 2.1% (R$ 37.6 million). As a percentage of net revenue, costs and expenses were 71.3% in 1Q17 compared to 79.5% in 1Q16. Page 3 of 11 R$ million 1Q17 1Q16 Chg. (R$) % Salaries and payroll charges and Pension plan obligations 588.4 574.3 14.1 2.5 General supplies 36.0 36.2 (0.2) (0.6) Treatment supplies 71.3 75.1 (3.8) (5.1) Services 282.8 282.4 0.4 0.1 Electricity 199.7 240.4 (40.7) (16.9) General expenses 209.9 224.6 (14.7) (6.5) Tax expenses 25.8 20.6 5.2 25.2 Sub-total 1,413.9 1,453.6 Depreciation and amortization 332.0 284.7 47.3 16.6 Allowance for doubtful accounts 86.1 56.1 30.0 53.5 Sub-total 418.1 340.8 77.3 22.7 Costs, administrative and selling expenses 1,832.0 1,794.4 37.6 2.1 Construction costs 707.2 612.4 94.8 15.5 Costs, adm., selling and construction expenses 2,539.2 2,406.8 132.4 5.5 % of net revenue 71.3 79.5 5.1. Salaries and payroll charges and Pension plan obligations There was an increase of R$ 14.1 million in 1Q17, mainly due to: · Increase of R$ 36.1 million, mostly due to the 10.3% pay rise in May 2016 and the 1% impact related to the Career and Salary Plan since December 2016; and · Increase of R$ 2.2 million in expenses related to the Defined Contribution Plan (Sabesprev Mais), as a result of the migration of 3,572 participants of the Defined Benefit Plan (G1) in August 2016. The above-mentioned increases were partially offset by the R$ 27.2 million decline in G0 Pension Plan and Defined Benefit Plan (G1) expenses, due to: (i) changes in the actuarial assumptions (interest rate); (ii) the migration of employees from the Defined Benefit Plan to the Defined Contribution Plan (in August 2016); and (iii) the beginning of payment of the actuarial deficit by employees as of December 2016, reducing the Company’s expenses. 5.2. Electricity Electricity expenses totaled R$ 199.7 million in 1Q17, a decrease of R$ 40.7 million or 16.9% in comparison to the R$ 240.4 million in 1Q16. The main factors that contributed to this increase were: · Average reduction of 17.4% in the free market tariffs, with an 21.2% increase in consumption; · Average reduction of 27.3% in the grid market tariff (TUSD), with a 21.7% rise in consumption; and · Average reduction of 14.0% in the regulated market tariffs, with a 10.2%.decrease in consumption. In 1Q17, the regulated market accounted for 32.3% of the total electricity consumed by the Company, the free market accounted for 34.4% and the grid market accounted for 33.3% of total consumption. 5.3. General expenses General expenses decreased R$ 14.7 million, or 6.5%, totaling R$ 209.9 million in 1Q17, versus the R$ 224.6 million recorded in 1Q16, mainly due to the r eduction of R$ 23.4 million in provisions for court proceedings in 1Q17, partially offset by a higher provision for the Municipal Fund for Environmental Sanitation and Infrastructure , in the amount of R$ 10.9 million, as a result of the increase in revenues with the municipality of São Paulo. Page 4 of 11 5.4. Depreciation and amortization Depreciation and amortization increased R$ 47.3 million or 16.6%, reaching R$ 332.0 million in 1Q17 in comparison to the R$ 284.7 million recorded in 1Q16, largely due to the beginning of operations of intangible assets, in the amount of R$ 2.1 billion. 5.5. Allowance for doubtful accounts Increase of R$ 30.0 million, mainly resulting from: · Increase in default, causing a R$ 26.5 million impact; and · Receipt of non-recurring court-ordered debt payments amounting to R$ 14.4 million in 1Q16, especially from the city of Guarulhos. This increase was partially offset by an upturn of R$ 10.8 million in the recovery of funds through agreements in 1Q17. 6. Financial result R$ million 1Q17 1Q16 Chg. % Financial expenses, net of income (99.8) 30.9 (31.0) Net monetary and exchange variation 72.7 440.0 (367.3) (83.5) Financial result 3.8 340.2 6.1. Financial income and expenses R$ million 1Q17 1Q16 Chg. % Financial expenses Interest and charges on domestic loans and financing (95.2) 30.4 (31.9) Interest and charges on international loans and financing (37.6) 15.4 (41.0) Other financial expenses (42.1) (52.5) 10.4 (19.8) Total financial expenses 56.2 Financial income 60.2 85.5 (25.3) (29.6) Financial expenses net of income 30.9 6.1.1. Financial expenses Decrease of R$ million, mainly due to the following events: · Interest and charges on domestic loans and financing: reduction of R$ 30.4 million, mainly due to a decline in the debt balance following the early amortization of the 19th debenture issue in March 2016, the 10th issue in January 2017 and the 15th issue in February 2017; · Interest and charges on international loans and financing: decrease of R$ 15.4 million, mainly due to the 11% depreciation of the dollar against the real at the close of 1Q17 compared with the close of 1Q16; and · Other financial expenses: reduction of R$ 10.4 million, due to lower provisioning for interest on court proceedings in 1Q17. Page 5 of 11 6.1.2. Financial income Decrease of R$ 25.3 million, mainly due to the lower recognition of interest on installment agreements in 1Q17 compared with 1Q16. 6.2. Monetary and exchange rate variation on assets and liabilities R$ million 1Q17 1Q16 Chg. % Monetary variation on loans and financing (52.9) 31.1 (58.8) Currency exchange variation on loans and financing 89.3 483.3 (394.0) (81.5) Other monetary variations (15.5) (45.1) 29.6 (65.6) Monetary/exchange rate variation on liabilities 52.0 385.3 Monetary/exchange rate variation on assets 20.7 54.7 (34.0) (62.2) Monetary/exchange rate variation, net 72.7 440.0 6.2.1 Monetary and exchange rate variation on liabilities The effect of monetary and currency variations in 1Q17 was R$ 333.3 million less than in 1Q16, mainly due to: · Reduction of R$ 31.1 million in expenses with monetary variation on loans and financing, due to the lower variation in the IPCA in 1Q17 compared with 1Q16 (0.96% and 7.62%, respectively). · Decrease of R$ 394.0 million in exchange variation on loans and financing, as a result of the lower depreciation of the dollar and the appreciation of the yen against the real in 1Q17 (-2.8% and +1.9%, respectively), versus devaluation of both currencies in 1Q16 (-8.9% and -2.4%, respectively); and · Decline of R$ 29.6 million in other monetary variation expenses, chiefly due to the reduction in the provision for court proceedings in 1Q17. 6.2.2 Monetary and exchange rate variation on assets Decrease of R$ 34.0 million, mainly due to the lower monetary restatement of judicial deposits in 1Q17. 7. Income tax and social contribution Increase of R$ 21.4 million, mainly due to the upturn in operating revenue. This increase was partially offset by the worse financial result reported in the period, which was impacted by exchange rate oscillations. Page 6 of 11 8. Indicators 8.1. Operating Operating indicators * 1Q17 1Q16 % Water connections 8,703 8,477 2.7 Sewage connections 7,140 6,917 3.2 Population directly served - water 24.8 24.5 1.2 Population directly served - sewage 21.3 21.0 1.4 Number of Employees 14,086 13,816 2.0 Water volume produced 700 667 4.9 IPM - Measured water loss (%) 31.5 29.9 5.4 IPDt (liters/connection x day) 308 275 12.0 Total connections, active and inactive, in thousand units at the end of the period In million inhabitants, at the end of the period. Not including wholesale In millions of cubic meters (*) Unaudited 8.2. Financial Economic Variables at the close of the quarter* 1Q17 1Q16 Amplified Consumer Price Index Variation (%) 0.96 2.62 Referential Rate Variation (%) 0.35 0.45 Interbank Deposit Certificate (%) 12.13 14.13 US DOLAR (R$) 3.1684 3.5589 YEN (R$) 0.02844 0.03166 (*) Unaudited 9. Loans and financing R$ million INSTITUTION 2023 Onwards Total Local currency Caixa Econômica Federal 45.4 64.6 66.6 68.9 72.4 76.2 773.3 1,167.4 Debentures 315.2 894.3 1,009.3 420.2 198.4 177.9 254.9 3,270.2 BNDES 66.0 98.0 111.9 93.9 93.5 93.5 535.5 1,092.3 Leasing 11.2 28.2 29.7 31.3 33.1 35.0 385.7 554.2 Others 0.6 1.4 1.3 1.4 1.4 1.4 3.9 11.4 Interest and other charges 57.3 12.4 - 69.7 Total in local currency Foreign currency IADB 132.9 106.9 106.9 106.8 106.8 106.9 1,049.5 1,716.7 IBRD - - 8.6 17.2 17.2 17.2 197.8 258.0 Deutsche Bank 350 - 237.6 229.4 - 467.0 Eurobond - - - 1,105.9 - - - 1,105.9 JICA 32.4 64.7 109.8 109.8 109.8 109.8 1,118.6 1,654.9 IDB 1983AB 75.9 75.4 56.1 54.4 24.4 24.3 22.2 332.7 Interest and other charges 41.1 - 41.1 Total in foreign currency Total Page 7 of 11 10. Capex In 2017, investments are expected to reach R$ 2.3 billion, R$ 745.4 million of which were invested in the first quarter of the year, including R$ 189.8 million related to the São Lourenço PPP. 11. Conference calls In English May 15, 2017 - Monday 8:30 am (US EST) / 9:30 am (Brasília) Dial in: 1 (412) 317-5486 Conference ID: Sabesp Replay available for 7 days Dial in: +1 (412) 317-0088 Replay ID: 10104335 Click here for the webcast In Portuguese May 15, 2017 - Monday 10:00 am (US EST) / 11:00 am (Brasília) Dial in: 55 (11) 3127-4971 or 55 (11) 3728-5971 Conference ID: Sabesp Replay available for 7 days Dial in: +55 (11) 3127-4999 Replay ID: Click here for the webcast For more information, please contact: Mario Arruda Sampaio Head of Capital Markets and Investor Relations Phone.(55 11) 3388-8664 E-mail: maasampaio@sabesp.com.br Angela Beatriz Airoldi Investor Relations Manager Phone.(55 11) 3388-8793 E-mail: abairoldi@sabesp.com.br Statements contained in this press release may contain information that is forward-looking and reflects management's current view and estimates of future economic circumstances, industry conditions, SABESP performance, and financial results. Any statements, expectations, capabilities, plans and assumptions contained in this press release that do not describe historical facts, such as statements regarding the declaration or payment of dividends, the direction of future operations, the implementation of principal operating and financing strategies and capital expenditure plans, the factors or trends affecting financial condition, liquidity or results of operations are forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. There is no guarantee that these results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations. Page 8 of 11 Income Statement Page 9 of 11 Page 10 of 11 Page 11 of 11 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city São Paulo, Brazil. Date:May 15, 2017 Companhia de Saneamento Básico do Estado de São Paulo - SABESP By: /s/Rui de Britto Álvares Affonso Name: Rui de Britto Álvares Affonso Title: Chief Financial Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
